DETAILED ACTION
This Office Action is in response to Applicant’s communications filed on 05/15/2021 for a CON application.
Claims 1-20 are pending for examination.

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Reasons for Allowance
Independent claim 1 is allowed because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “wherein (1) the first scheduling information includes a first part, which includes first resource allocation information including a first allocation pattern for a first set of frequency bands, and a second part, which includes a first list of station identifiers, including identifiers for the first plurality of reception stations and (2) the second scheduling information includes a first part, which includes second resource allocation information including a second allocation pattern for a second set of frequency bands, and a second part, which includes a second list of station identifiers, including identifiers for the second plurality of reception stations”, in combination with rest of claim limitations of claim 1.
Vermani ( US 20140307650 A1) is considered the closest art reference in Examiner’s search, which  discloses a PPDU packet contains HE-SIG field to specify tone allocation information for OFDMA operation.  Vermani discloses a first allocation pattern for a first set of frequency bands, a first list of station identifiers for the first plurality of reception stations ( Fig 6, [0072]-[0076], HE-SIG contains a tone allocation information, a given bit pattern determines sub-bands allocated to each users of four users, indexed user-1 to user-4 within a group-ID).

Independent claims 10 and 19 recite the same allowable subject matter as in Claim 1, thus, claims 10 and 19 are allowed for the same reasons of claim 1.
Dependent claims 2-9, 11-18, 20 are allowed based on the same reasons as noted for claims 1, 10, and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HONG SHAO/Examiner, Art Unit 2461